Title: From George Washington to Henry Knox, 12 April 1793
From: Washington, George
To: Knox, Henry



Dr Sir,
Mount Vernon Aprl 12th 1793

Your letter of the 8th instt with its enclosures came duly to hand. It is painful, after the exertions Government have made to keep the Southern Indians quiet, & the expence that has been incurred to effect it, to receive such unfavorable accts from that quarter as are contained in the letters of Mr Seagroves which you have forwarded to me.
From Genl Waynes Representation of the want of Officers, I am of opinion that such of the Newly appointed Ensigs as are with the Army, ought to be Commissioned without delay—the Commissioning of the other, provisional ones, may be suspended for further consideration.
I shall set out to morrow for Philadelphia. The advices which I expect to receive by the Post this evening will decide whether it will be by the direct Rout, or by the way of Carlisle Harrisburgh & the Canals wch is opening between the Susquehanna & Schoolkill—&c.
As I shall soon be at the Seat of government by either Rout, I shall only add that it is with pleasure I hear your health is restored, and that I am with Very great esteem & regard Dr Sir—Yr Most Obedt Servt

G. Washington

